Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 04/12/2021. 
Clams 1, 12, 23, and 27 are amended.
Claims 1 – 29 are pending.


Response to Arguments
Applicant’s arguments with respect to independent claims 1, 12, 23, and 27 have been considered but are moot because the arguments do not apply to the rejection being used in this current office action.
Applicant amended the independent claims 1, 12, 23, and 27; therefore, a new ground of rejection is made for claims 1 and 12 using previously cited prior art Kwak et al. (US 2019/0306737 A1) and for claims 23 and 27 using Kwak and NTT DOCOMO et al. ("Offline Summary for Al 7.3.1.2 Remaining Details on Search Space,"). 
Kwak teaches all the limitations of currently amended claims 1 and 12. The combination of Kwak and NTT DOCOMO discloses all limitations of currently amended claims 23 and 27. All arguments and remarks are replied in detail in the rejection 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 6, 12 – 14 and 16 – 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (Kwak hereinafter referred to Kwak) (US 2019/0306737 A1, relies on filing date of us-provisional-application US 62,502,509 that properly supports all citation).

(Currently Amended) Regarding claim 1, Kwak teaches a method for wireless communication (Title, Support of flexible PDCCH monitoring in new radio (NR)), comprising: 
receiving, from a base station, a downlink message (Fig.1 and [0035], a reference numerology or a numerology is configured by higher layers. [0033], configuration of DL control channel monitoring occasions; UE is configured with a certain periodicity. Here, configuration information via higher layers is a downlink message from a base station) that indicates a control channel monitoring periodicity and a control channel offset (Abstract, UE monitors a downlink (DL) control channel for DL control information (DCI) at a predetermined monitoring occasion, wherein the predetermined monitoring occasion has a periodicity of P slots or P symbols with an offset Os. Fig.1 and [0036], periodicity and offset for DL control channel monitoring occasions are configured in accordance with a slot. Therefore, UE receives a control channel monitoring periodicity and a control channel offset via configuration information/ downlink message); 
identifying, based at least in part on the control channel monitoring periodicity and the control channel offset, a set of slots for monitoring by a user equipment (UE) (Fig.1 shows a slot-level periodicity P and offset O; regarding Fig.1, “O” is 2 slots and “P” is 3 slots. Considering slots are numbered as 0, 1, 2, .. , 8, 9, slot numbers that are monitored by the UE are 2, 5, 8 (shaded slots in Fig.1). As mentioned above, the periodicity and offset are configured in accordance with slot; therefore, a set of slots (i.e. 2, 5, 8) is identified based on the P and O for monitoring by the UE), wherein the control channel monitoring periodicity indicates a Regarding Fig.1, the set of slots for monitoring by the UE is slot # 2, 5, 8. Therefore, a number of slots (i.e. slot # (3, 4); (6, 7)) are located between them. [0055], gNB configures and updates USS configuration including candidates to monitor at different monitoring instances to enable the support of frequent DL control channel monitoring; [0056], number of candidates, the CORESET configurations is different for monitoring occasions for slot-level monitoring and symbol-level monitoring with monitoring periodicity less than a slot duration. Here, the slots that are monitored by the UE is based on the configured periodicity “P” and control channel candidates are the slots that are monitored by the UE; therefore, the control channel monitoring periodicity indicates a number of slots located between one or more control channel candidates); 
identifying, within a search space of the set of slots, a first control channel candidate ([0045], set of candidates in a slot is pre-defined; [0082], The set of PDCCH candidates to monitor are defined in terms of search spaces, where a search space at aggregation level is defined by a set of PDCCH candidates. Therefore, a control channel candidate is identified within a search space of the set of slots in SFN#0 in Fig.1) for a first slot configured for control channel monitoring by the UE (Regarding Fig.1, slot# 5 is considered as a first slot for monitoring control channel) based at least in part on a second slot configured for control channel monitoring by the UE (Regarding Fig.1, slot# 2 is considered as a second slot for monitoring control channel. As mentioned above periodicity “P” is 3 slots; therefore, slot# 5 – 3 slots = slot# 2; i.e. a first slot for control channel monitoring by the UE is based at least in part on a second slot configured for control channel monitoring by the UE), wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity (Regarding Fig.1, two blank slots are in between every shaded slots/ monitored slots (i.e. slot# 2, 5, 8). As mentioned above, slot# 5 is the first slot and slot# 2 is the second slot, therefore, one or more unmonitored slots (i.e. slot # (3, 4); (6, 7)) occur between the first slot and the second slot based on the control channel monitoring periodicity); and 
receiving downlink control information for the UE based at least in part on the first control channel candidate (Fig.7 and [0060], one field in the downlink control information (DCI) transmitted in PDCCH 710 indicates presence of PDCCH in the control resource set (CORESET) 720 within a window; The UE conducts blind decoding attempts on the candidates of a control resource source; [0072], a subset of the UE specific search space is configured for the UE to monitor potential DCI messages; gNB configures a smaller number of candidates per aggregation level or configures a subset of aggregation levels. Therefore, DCI is received for the UE based on control channel candidate).

(Currently Amended) Regarding claim 12, Kwak teaches a method for wireless communication (Title, Support of flexible PDCCH monitoring in new radio (NR)), comprising: 
identifying a control channel monitoring periodicity and a control channel offset for a user equipment (UE) (Fig.1 and [0035], a reference numerology or a numerology is configured by higher layers. [0033], configuration of DL control channel monitoring occasions; UE is configured with a certain periodicity. Abstract, UE monitors a downlink (DL) control channel for DL control information (DCI) at a predetermined monitoring occasion, wherein the predetermined monitoring occasion has a periodicity of P slots or P symbols with an offset Os. Fig.1 and [0036], periodicity and offset for DL control channel monitoring occasions are configured in accordance with a slot. Therefore, a control channel monitoring periodicity and a control channel offset is identified by a UE); 
assigning, based at least in part on the control channel monitoring periodicity and the control channel offset, a set of slots for monitoring by the UE (Fig.1 shows a slot-level periodicity P and offset O; regarding Fig.1, “O” is 2 slots and “P” is 3 slots. Considering slots are numbered as 0, 1, 2, .. , 8, 9, slot numbers that are monitored by the UE are 2, 5, 8 (shaded slots in Fig.1). As mentioned above, the periodicity and offset are configured in accordance with slot; therefore, a set of slots (i.e. 2, 5, 8) is assigned based on the P and O for monitoring by the UE), wherein the control channel monitoring periodicity indicates a number of slots located between one or more control channel candidates of the set of slots for monitoring by the UE (Regarding Fig.1, the set of slots for monitoring by the UE is slot # 2, 5, 8. Therefore, a number of slots (i.e. slot # (3, 4); (6, 7)) are located between them. [0055], gNB configures and updates USS configuration including candidates to monitor at different monitoring instances to enable the support of frequent DL control channel monitoring; [0056], number of candidates, the CORESET configurations is different for monitoring occasions for slot-level monitoring and symbol-level monitoring with monitoring periodicity less than a slot duration. Here, the slots that are monitored by the UE is based on the configured periodicity “P” and control channel candidates are the slots that are monitored by the UE; therefore, the control channel monitoring periodicity indicates a number of slots located between one or more control channel candidates); 
identifying, within a search space of the set of slots, a first control channel candidate ([0045], set of candidates in a slot is pre-defined; [0082], The set of PDCCH candidates to monitor are defined in terms of search spaces, where a search space at aggregation level is defined by a set of PDCCH candidates. Therefore, a control channel candidate is identified within a search space of the set of slots in SFN#0 in Fig.1) for a first slot configured for control channel monitoring by the UE (Regarding Fig.1, slot# 5 is considered as a first slot for monitoring control channel) based at least in part on a second slot configured for control channel monitoring by the UE (Regarding Fig.1, slot# 2 is considered as a second slot for monitoring control channel. As mentioned above periodicity “P” is 3 slots; therefore, slot# 5 – 3 slots = slot# 2; i.e. a first slot for control channel monitoring by the UE is based at least in part on a second slot configured for control channel monitoring by the UE), wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity (Regarding Fig.1, two blank slots are in between every shaded slots/ monitored slots (i.e. slot# 2, 5, 8). As mentioned above, slot# 5 is the first slot and slot# 2 is the second slot, therefore, one or more unmonitored slots (i.e. slot # (3, 4); (6, 7)) occur between the first slot and the second slot based on the control channel monitoring periodicity); and 
transmitting downlink control information for the UE based at least in part on the first control channel candidate (Fig.7 and [0060], one field in the downlink control information (DCI) transmitted in PDCCH 710 indicates presence of PDCCH in the control resource set (CORESET) 720 within a window; The UE conducts blind decoding attempts on the candidates of a control resource source; [0072], a subset of the UE specific search space is configured for the UE to monitor potential DCI messages; gNB configures a smaller number of candidates per aggregation level or configures a subset of aggregation levels. Therefore, DCI is transmitted for the UE based on control channel candidate).

(Original) Regarding claims 2 and 13, Kwak teaches all the features with respect to claims 1 and 12, respectively as outlined above. 
Kwak further teaches wherein the first slot and the second slot are nonconsecutive (As mentioned in claims 1 and 12, slot# 5 is the first slot and slot# 2 is the second slot; therefore, the first slot and the second slot are nonconsecutive).

(Previously Presented) Regarding claims 3 and 14, Kwak teaches all the features with respect to claims 1 and 12, respectively as outlined above. 
Kwak further teaches 
wherein identifying the first control channel candidate is based at least in part on a nonconsecutive slot indices for the first and second slots (As mentioned in claims 1 and 12, a control channel candidate is identified within a search space of the set of slots in SFN#0 and slot# 5 and slot# 2 are the first slot and the second slot, respectively in Fig.1; therefore, the first control channel candidate is identified based at least in part on a nonconsecutive slot indices for the first and second slots).

(Original) Regarding claim 16, Kwak teaches all the features with respect to claim 12 as outlined above. 
Kwak further teaches
transmitting a downlink message (Fig.1 and [0035], a reference numerology or a numerology is configured by higher layers. [0033], configuration of DL control channel monitoring occasions; UE is configured with a certain periodicity. Here, configuration information via higher layers is a downlink message from a base station) that indicates the control channel monitoring periodicity and the control channel offset (Abstract, UE monitors a downlink (DL) control channel for DL control information (DCI) at a predetermined monitoring occasion, wherein the predetermined monitoring occasion has a periodicity of P slots or P symbols with an offset Os. Fig.1 and [0036], periodicity and offset for DL control channel monitoring occasions are configured in accordance with a slot. Therefore, the control channel monitoring periodicity and the control channel offset is transmitted via configuration information/ downlink message).

(Original) Regarding claims 5 and 17, Kwak teaches all the features with respect to claims 1 and 16, respectively as outlined above. 
Kwak further teaches wherein the downlink message comprises an indication of a monitoring window that identifies a number of slots for monitoring by the UE ([0058], one search space comprising a set of resource block groups (RBGs) in frequency and periodicity in terms of TTI (e.g. slots or symbols) in time domain; Fig.7 and [0060], one field in the downlink control information (DCI) transmitted in PDCCH 710 indicates presence of PDCCH in control resource set (CORESET) 720 within a window. Here, TTI is considered as a window; therefore, the window identifies a number of slots to be monitored by the UE).

(Previously Presented) Regarding claims 6 and 18, Kwak teaches all the features with respect to claims 5 and 17, respectively as outlined above. 
Kwak further teaches 
determining groups of multiple consecutive slots for monitoring (Fig.2, for UE 1 two consecutive slots for monitoring) based at least in part on the monitoring window, the control channel monitoring periodicity, and the control channel offset (Fig.2 and [0037], a random configuration of slot level downlink (DL) control channel monitoring; monitoring occasions are determined periodically and the periodicity and offset values of multiple UEs are the same; a hashing function determines the actual slots that a UE has to monitor and the hashing function is based on a UE ID for randomization and an additional configuration parameter. Therefore, the consecutive slots for monitoring based at least in part on the monitoring window, the control channel monitoring periodicity, and the control channel offset).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 7 – 10, 15 and 19  – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of YOU et al. (YOU hereinafter referred to YOU) (US 2016/0242203 A1) (cited in IDS).

(Previously Presented) Regarding claims 4 and 15, Kwak teaches all the features with respect to claims 1 and 12, respectively as outlined above. 
Kwak does not specifically teach wherein identifying the first control channel candidate comprises: 
determining a value for a mapping variable for the first slot based at least in part on the value of the mapping variable for the second slot.
However, YOU (Title, Method for receiving bundle of PDCCH, and MTC device) teaches 
wherein identifying the first control channel candidate (Table 2 and [0095], number of PDCCH candidates monitored by a wireless device in a search space. Therefore, control channel candidates are identified in a search space) comprises: 
determining a value for a mapping variable for the first slot based at least in part on the value of the mapping variable for the second slot ([0042], a value Yk for determining a search space; [0219], a value Yk is a parameter for configuring a CCE resource constituting a PDCCH candidate. [0101], a variable Yk is defined as Yk =(A.Yk-1) mod D, wherein K is related to a slot number (ns) in a radio frame. [0102], k=floor(ns/2). Here, K is a value for a mapping variable; for slot no. 6, K=3 and for slot no. 8, K=4. Therefore, slot no. 8 is a first slot and slot no. 6 is a second slot. Regarding the relationship Y4= A.Y3, a value for a mapping variable for the first slot/ slot 8 (i.e. K=4) is determined based at least in part on the value of the mapping variable for the second slot/ slot 6 (i.e. K=3)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak as mentioned in YOU, Abstract, [0018] and [0019]).

(Previously Presented) Regarding claims 7 and 19, Kwak teaches all the features with respect to claims 1 and 16, respectively as outlined above. 
Kwak does not specifically teach
wherein the downlink message comprises an indication of a modulo operation for a time duration variable, wherein the first control channel candidate is determined based at least in part on the modulo operation.
However, YOU (Title, Method for receiving bundle of PDCCH, and MTC device) teaches 
wherein the downlink message ([0082], The control information transmitted through the PDCCH is denoted downlink control information (DCI). Here, DCI is a downlink message) comprises an indication of a modulo operation for a time duration variable, wherein the first control channel candidate is determined based at least in part on the modulo operation ([0219], a value Yk is a parameter for configuring a CCE resource constituting a PDCCH candidate; [0101], a variable Yk is defined as Yk = (A.Yk-1) mod D. Here, mod D is a modulo operation for time duration variable K).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak as mentioned in YOU, Abstract, [0018] and [0019]).

(Previously Presented) Regarding claims 8 and 20, Kwak teaches all the features with respect to claims 7 and 19, respectively as outlined above. 
Kwak does not specifically teach
wherein the time duration variable indicates a slot index 
However, YOU (Title, Method for receiving bundle of PDCCH, and MTC device) teaches 
wherein the time duration variable indicates a slot index ([0101], a variable Yk is defined as Yk =(A.Yk-1) mod D, wherein K is related to a slot number (ns) in a radio frame. [0102], k=floor(ns/2). Here, for ns = 6, K=3 and for ns = 8, K=4. PDCCH candidate for K=3, slot number/ index is 6 and for K=4, slot number/ index is 8. Therefore, time duration variable K indicates a slot index).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Kwak and YOU as mentioned in claims 7 and 19 and further incorporate the teaching of YOU. The motivation for doing so would have been to provide a machine type communication (MTC) device for receiving a PDCCH to improve reception capability and decoding YOU, Abstract, [0018] and [0019]).

(Previously Presented) Regarding claims 9 and 21, Kwak teaches all the features with respect to claims 1 and 12, respectively as outlined above. 
Kwak further teaches wherein identifying the first control channel candidate comprises: 
determining a control channel element (CCE) ([0099], determine control channel elements (CCE) for a PDCCH candidate of number of PDCCH candidates).
Kwak does not specifically teach
wherein identifying the first control channel candidate comprises: 
determining a control channel element (CCE) index for a first CCE of a set of CCEs within the search space.
However, YOU (Title, Method for receiving bundle of PDCCH, and MTC device) teaches 
wherein identifying the first control channel candidate comprises: 
determining a control channel element (CCE) index for a first CCE of a set of CCEs within the search space ([0094], The search space is classified into a common search space and a UE-specific search space. The common search space is a space for searching for a PDCCH having common control information and consists of 16 CCEs indexed with 0 to 15. Therefore, of a set of 16 CCEs is within the search space).
YOU, Abstract, [0018] and [0019]).

(Previously Presented) Regarding claim 10, Kwak teaches all the features with respect to claim 1 as outlined above. 
Kwak further teaches wherein receiving downlink control information comprises: 
monitoring a set of physical downlink control channel (PDCCH) candidates (Abstract, UE monitors a downlink (DL) control channel for DL control information (DCI); [0060], DCI transmitted in PDCCH indicates presence of PDCCH in control resource set (CORESET); [0029], When the CORESET spans multiple OFDM symbols, a control channel candidate is mapped to multiple OFDM symbols or to a single OFDM symbol) within the search space ([0052], multiple DL control channel monitoring occasions is automatically combined into a single search space).
Kwak does not specifically teach
monitoring a set of physical downlink control channel (PDCCH) candidates within the search space based at least in part on the first control channel candidate.
Title, Method for receiving bundle of PDCCH, and MTC device) teaches 
wherein receiving downlink control information ([0082], The control information transmitted through the PDCCH is denoted downlink control information (DCI)) comprises: 
monitoring a set of physical downlink control channel (PDCCH) candidates within the search space based at least in part on the first control channel candidate ([0084], a received PDCCH is referred to as candidate PDCCH; The base station determines a PDCCH format according to the DCI to be sent to the wireless device. [0093], search space is called a monitoring set of a CCE for the PDCCH. The UE monitors the PDCCH in the search space. Therefore, monitoring a set of PDCCH candidates within the search space is based on the control channel candidate).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak as mentioned in claim 1 and further incorporate the teaching of YOU. The motivation for doing so would have been to provide a machine type communication (MTC) device for receiving a PDCCH to improve reception capability and decoding capability of the MTC device located in a coverage extension region of a base station (YOU, Abstract, [0018] and [0019]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of YOU and further in view of NTT DOCOMO et al. (NTT DOCOMO hereinafter referred to NTT DOCOMO) ("Offline Summary for Al 7.3.1.2 Remaining Details on Search Space,") (cited in IDS).

(Original) Regarding claim 11, combination of Kwak and YOU teaches all the features with respect to claim 10 as outlined above. 
The combination of Kwak and YOU does not specifically teach
receiving a PDCCH payload for the UE based at least in part on the monitoring.
However, NTT DOCOMO teaches (Title, Offline Summary for Al 7.3.1.2 Remaining Details on Search Space)
receiving a PDCCH payload for the UE based at least in part on the monitoring (Pg. 14, row of MTK, DCI payload. Pg.15: row of ZTE, PDCCH payload. Therefore, PDCCH payload is received by a UE. Section 1.4 is related to search space; therefore, PDCCH payload is received for the UE based on searching/ monitoring).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Kwak and YOU as mentioned in claim 10 and further incorporate the teaching of NTT DOCOMO. The motivation for doing so would have been to provide UE-specific search space for usage in mmwave communication system (NTT DOCOMO, section 1.4 and page 21).

Claims 22 – 25 and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view NTT DOCOMO.

(Original) Regarding claim 22, Kwak teaches all the features with respect to claim 12 as outlined above. 
Kwak does not specifically teach
transmitting a physical downlink control channel (PDCCH) payload for the UE.
However, NTT DOCOMO teaches (Title, Offline Summary for Al 7.3.1.2 Remaining Details on Search Space)
transmitting a physical downlink control channel (PDCCH) payload for the UE (Pg. 14, row of MTK, DCI payload. Pg.15: row of ZTE, PDCCH payload. Therefore, PDCCH payload is received by a UE. Section 1.4 is related to search space; therefore, PDCCH payload is transmitted for the UE).
NTT DOCOMO, section 1.4 and page 21).

(Currently Amended) Regarding claim 23, Kwak teaches a method for wireless communication (Title, Support of flexible PDCCH monitoring in new radio (NR)), comprising: 
receiving, from a base station, a downlink message (Fig.1 and [0035], a reference numerology or a numerology is configured by higher layers. [0033], configuration of DL control channel monitoring occasions; UE is configured with a certain periodicity. Here, configuration information via higher layers is a downlink message from a base station) that indicates a control channel monitoring periodicity and a control channel offset (Abstract, UE monitors a downlink (DL) control channel for DL control information (DCI) at a predetermined monitoring occasion, wherein the predetermined monitoring occasion has a periodicity of P slots or P symbols with an offset Os. Fig.1 and [0036], periodicity and offset for DL control channel monitoring occasions are configured in accordance with a slot. Therefore, UE receives a control channel monitoring periodicity and a control channel offset via configuration information/ downlink message); 
identifying, based at least in part on the control channel monitoring periodicity and the control channel offset, a set of slots for monitoring by a user equipment (UE) Fig.1 shows a slot-level periodicity P and offset O; regarding Fig.1, “O” is 2 slots and “P” is 3 slots. Considering slots are numbered as 0, 1, 2, .. , 8, 9, slot numbers that are monitored by the UE are 2, 5, 8 (shaded slots in Fig.1). As mentioned above, the periodicity and offset are configured in accordance with slot; therefore, a set of slots (i.e. 2, 5, 8) is identified based on the P and O for monitoring by the UE), wherein the control channel monitoring periodicity indicates a number of slots located between one or more control channel candidates of the set of slots for monitoring by the UE (Regarding Fig.1, the set of slots for monitoring by the UE is slot # 2, 5, 8. Therefore, a number of slots (i.e. slot # (3, 4); (6, 7)) are located between them. [0055], gNB configures and updates USS configuration including candidates to monitor at different monitoring instances to enable the support of frequent DL control channel monitoring; [0056], number of candidates, the CORESET configurations is different for monitoring occasions for slot-level monitoring and symbol-level monitoring with monitoring periodicity less than a slot duration. Here, the slots that are monitored by the UE is based on the configured periodicity “P” and control channel candidates are the slots that are monitored by the UE; therefore, the control channel monitoring periodicity indicates a number of slots located between one or more control channel candidates); 
identifying, within a search space of the set of slots, a first control channel candidate ([0045], set of candidates in a slot is pre-defined; [0082], The set of PDCCH candidates to monitor are defined in terms of search spaces, where a search space at aggregation level is defined by a set of PDCCH candidates. Therefore, a control channel candidate is identified within a search space of the set of slots in SFN#0 in Fig.1) for a first slot configured for control channel monitoring by the UE (Regarding Fig.1, slot# 5 is considered as a first slot for monitoring control channel) based at least in part on a second slot configured for control channel monitoring by the UE (Regarding Fig.1, slot# 2 is considered as a second slot for monitoring control channel. As mentioned above periodicity “P” is 3 slots; therefore, slot# 5 – 3 slots = slot# 2; i.e. a first slot for control channel monitoring by the UE is based at least in part on a second slot configured for control channel monitoring by the UE), wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity (Regarding Fig.1, two blank slots are in between every shaded slots/ monitored slots (i.e. slot# 2, 5, 8). As mentioned above, slot# 5 is the first slot and slot# 2 is the second slot, therefore, one or more unmonitored slots (i.e. slot # (3, 4); (6, 7)) occur between the first slot and the second slot based on the control channel monitoring periodicity); and 
receiving downlink control information for the UE based at least in part on the first control channel candidate (Fig.7 and [0060], one field in the downlink control information (DCI) transmitted in PDCCH 710 indicates presence of PDCCH in the control resource set (CORESET) 720 within a window; The UE conducts blind decoding attempts on the candidates of a control resource source; [0072], a subset of the UE specific search space is configured for the UE to monitor potential DCI messages; gNB configures a smaller number of candidates per aggregation level or configures a subset of aggregation levels. Therefore, DCI is received for the UE based on control channel candidate).
Kwak does not specifically teach
a millimeter wave (mmW) communications system; and
a mmW control channel.
However, NTT DOCOMO teaches (Title, Offline Summary for Al 7.3.1.2 Remaining Details on Search Space)
a millimeter wave (mmW) communications system (Pg. 21, Line 1, mmwave usage. Therefore, PDCCH searching/ monitoring is usable in mmwave communication system); and
a mmW control channel (it is obvious that mmwave communication system comprises a mmW control channel).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak as mentioned above and further incorporate the teaching of NTT DOCOMO. The motivation for doing so would have been to provide UE-specific search space for usage in mmwave communication system (NTT DOCOMO, section 1.4 and page 21).

(Currently Amended) Regarding claim 27, Kwak teaches a method for wireless communication (Title, Support of flexible PDCCH monitoring in new radio (NR)), comprising: 
identifying a control channel monitoring periodicity and a control channel offset for a user equipment (UE) (Fig.1 and [0035], a reference numerology or a numerology is configured by higher layers. [0033], configuration of DL control channel monitoring occasions; UE is configured with a certain periodicity. Abstract, UE monitors a downlink (DL) control channel for DL control information (DCI) at a predetermined monitoring occasion, wherein the predetermined monitoring occasion has a periodicity of P slots or P symbols with an offset Os. Fig.1 and [0036], periodicity and offset for DL control channel monitoring occasions are configured in accordance with a slot. Therefore, a control channel monitoring periodicity and a control channel offset is identified by a UE); 
assigning, based at least in part on the control channel monitoring periodicity and the control channel offset, a set of slots for monitoring by the UE (Fig.1 shows a slot-level periodicity P and offset O; regarding Fig.1, “O” is 2 slots and “P” is 3 slots. Considering slots are numbered as 0, 1, 2, .. , 8, 9, slot numbers that are monitored by the UE are 2, 5, 8 (shaded slots in Fig.1). As mentioned above, the periodicity and offset are configured in accordance with slot; therefore, a set of slots (i.e. 2, 5, 8) is assigned based on the P and O for monitoring by the UE), wherein the control channel monitoring periodicity indicates a number of slots located between one or more control channel candidates of the set of slots for monitoring by the UE (Regarding Fig.1, the set of slots for monitoring by the UE is slot # 2, 5, 8. Therefore, a number of slots (i.e. slot # (3, 4); (6, 7)) are located between them. [0055], gNB configures and updates USS configuration including candidates to monitor at different monitoring instances to enable the support of frequent DL control channel monitoring; [0056], number of candidates, the CORESET configurations is different for monitoring occasions for slot-level monitoring and symbol-level monitoring with monitoring periodicity less than a slot duration. Here, the slots that are monitored by the UE is based on the configured periodicity “P” and control channel candidates are the slots that are monitored by the UE; therefore, the control channel monitoring periodicity indicates a number of slots located between one or more control channel candidates); 
identifying, within a search space of the set of slots, a first control channel candidate ([0045], set of candidates in a slot is pre-defined; [0082], The set of PDCCH candidates to monitor are defined in terms of search spaces, where a search space at aggregation level is defined by a set of PDCCH candidates. Therefore, a control channel candidate is identified within a search space of the set of slots in SFN#0 in Fig.1) for a first slot configured for control channel monitoring by the UE (Regarding Fig.1, slot# 5 is considered as a first slot for monitoring control channel) based at least in part on a second slot configured for control channel monitoring by the UE (Regarding Fig.1, slot# 2 is considered as a second slot for monitoring control channel. As mentioned above periodicity “P” is 3 slots; therefore, slot# 5 – 3 slots = slot# 2; i.e. a first slot for control channel monitoring by the UE is based at least in part on a second slot configured for control channel monitoring by the UE), wherein one or more unmonitored slots occur between the first slot and the second slot based at least in part on the control channel monitoring periodicity (Regarding Fig.1, two blank slots are in between every shaded slots/ monitored slots (i.e. slot# 2, 5, 8). As mentioned above, slot# 5 is the first slot and slot# 2 is the second slot, therefore, one or more unmonitored slots (i.e. slot # (3, 4); (6, 7)) occur between the first slot and the second slot based on the control channel monitoring periodicity); and 
transmitting downlink control information for the UE based at least in part on the first control channel candidate (Fig.7 and [0060], one field in the downlink control information (DCI) transmitted in PDCCH 710 indicates presence of PDCCH in the control resource set (CORESET) 720 within a window; The UE conducts blind decoding attempts on the candidates of a control resource source; [0072], a subset of the UE specific search space is configured for the UE to monitor potential DCI messages; gNB configures a smaller number of candidates per aggregation level or configures a subset of aggregation levels. Therefore, DCI is transmitted for the UE based on control channel candidate).
Kwak does not specifically teach
a millimeter wave (mmW) communications system; and
a mmW control channel.
However, NTT DOCOMO teaches (Title, Offline Summary for Al 7.3.1.2 Remaining Details on Search Space)
a millimeter wave (mmW) communications system (Pg. 21, Line 1, mmwave usage. Therefore, PDCCH searching/ monitoring is usable in mmwave communication system); and
a mmW control channel (it is obvious that mmwave communication system comprises a mmW control channel).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Kwak as mentioned NTT DOCOMO, section 1.4 and page 21).

(Original) Regarding claims 24 and 28 (Previously presented), combination of Kwak and NTT DOCOMO teaches all the features with respect to claims 23 and 27, respectively as outlined above. 
YOU further teaches wherein the first slot and the second slot (identified for the first control channel candidate) are nonconsecutive (As mentioned in claims 23 and 27, slot# 5 is the first slot and slot# 2 is the second slot; therefore, the first slot and the second slot are nonconsecutive).

(Previously presented) Regarding claim 25, combination of Kwak and NTT DOCOMO teaches all the features with respect to claim 23 as outlined above. 
Kwak further teaches 
wherein identifying the first control channel candidate is based at least in part on a nonconsecutive slot indices for the first and second slots (As mentioned in claim 23, a control channel candidate is identified within a search space of the set of slots in SFN#0 and slot# 5 and slot# 2 are the first slot and the second slot, respectively in Fig.1; therefore, the first control channel candidate is identified based at least in part on a nonconsecutive slot indices for the first and second slots).

Claim 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak in view of NTT DOCOMO and further in view of YOU.

(Previously presented) Regarding claims 26 and 29, combination of Kwak, NTT DOCOMO teaches all the features with respect to claims 23 and 27, respectively as outlined above. 
Kwak further teaches 
wherein the first slot and the second slot are nonconsecutive (As mentioned in claims 23 and 27, slot# 5 is the first slot and slot# 2 is the second slot; therefore, the first slot and the second slot are nonconsecutive).
Kwak does not specifically teach 
wherein identifying the first control channel candidate (Table 2 and [0095], number of PDCCH candidates monitored by a wireless device in a search space. Therefore, control channel candidates are identified in a search space) comprises: 
determining a value for a mapping variable for the first slot based at least in part on the value of the mapping variable for the second slot.
However, YOU (Title, Method for receiving bundle of PDCCH, and MTC device) teaches wherein identifying the first control channel candidate comprises: 
determining a value for a mapping variable for the first slot based at least in part on the value of the mapping variable for the second slot ([0042], a value Yk for determining a search space; [0219], a value Yk is a parameter for configuring a CCE resource constituting a PDCCH candidate. [0101], a variable Yk is defined as Yk =(A.Yk-1) mod D, wherein K is related to a slot number (ns) in a radio frame. [0102], k=floor(ns/2). Here, K is a value for a mapping variable; for slot no. 6, K=3 and for slot no. 8, K=4. Therefore, slot no. 8 is a first slot and slot no. 6 is a second slot. Regarding the relationship Y4= A.Y3, a value for a mapping variable for the first slot/ slot 8 (i.e. K=4) is determined based at least in part on the value of the mapping variable for the second slot/ slot 6 (i.e. K=3)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Kwak and NTT DOCOMO as mentioned in claims 23 and 27 and further incorporate the teaching of YOU. The motivation for doing so would have been to provide a machine type communication (MTC) device for receiving a PDCCH to improve reception capability and decoding capability of the MTC device located in a coverage extension region of a base station (YOU, Abstract, [0018] and [0019]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474